2022 WI 18

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2020AP1271-AC


COMPLETE TITLE:         James Sewell and George Meyers,
                                  Petitioners-Appellants-Petitioners,
                        Dennis Montey,
                                  Petitioner-Appellant,
                             v.
                        Racine Unified School District Board of
                        Canvassers, YES for Our Children , A Referendum
                        Committee, Chelsea Powell and The Racine Unified
                        School District,
                                  Respondents-Respondents.

                           REVIEW OF A SUMMARY OPINION OF THE COURT OF
                                             APPEALS

OPINION FILED:          April 12, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          November 22, 2021

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Racine
   JUDGE:               Michael J. Piontek

JUSTICES:
ROGGENSACK, J., delivered the majority opinion for a unanimous
Court.
NOT PARTICIPATING:



ATTORNEYS:


       For        the   petitioners-appellants-petitioners,       there     were
briefs filed by M. Samir Siddique, Gary E. Grass, Vincent J.
Bobot       and    Siddique   Law,   LLC,   Milwaukee.   There   was   an   oral
argument by M. Samir Siddique.


       For the respondents-respondents YES for Our Children and
Chelsea Powell, there was a brief filed by Christopher M. Meuler
and Meuler Law, LLC, Wauwatosa and Rebecca K. Mason and Rebecca
Mason Law, LLC, Racine.          There was oral argument by Christopher
M. Meuler.


      For    the    respondents-respondents          Racine     Unified    School
District    Board    of   Canvassers     and   the     Racine   Unified    School
District,    a   brief    was   filed   by   Matthew     W.   O’Neill    and    Fox,
O’Neill & Shannon, S.C., Milwaukee.               There was oral argument by
Matthew W. O’Neill.


      An amicus curiae brief was filed on behalf of Law Forward,
Inc. by Jeffrey A. Mandell, Douglas M. Poland, Rachel E. Snyder
and   Stafford     Rosenbaum    LLP,    Madison    and   Mel    Barnes    and   Law
Forward, Inc., Madison.




                                        2
                                                           2022 WI 18
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.       2020AP1271-AC
(L.C. No.    2020CV1023)

STATE OF WISCONSIN                       :            IN SUPREME COURT

James Sewell and George Meyers,

             Petitioners-Appellants-Petitioners,

Dennis Montey,

             Petitioner-Appellant,
                                                                FILED
      v.                                                   APR 12, 2022

Racine Unified School District Board of                       Sheila T. Reiff
                                                           Clerk of Supreme Court
Canvassers, YES for Our Children,
A Referendum Committee, Chelsea Powell
and The Racine Unified School District,

             Respondents-Respondents.



ROGGENSACK, J., delivered the majority opinion for a unanimous
Court.




      REVIEW of a decision of the Court of Appeals.           Affirmed.



      ¶1     PATIENCE DRAKE ROGGENSACK, J.      We review the decision

of the court of appeals,1 which summarily affirmed the decision

      1James Sewell v. Racine Unified Sch. Dist. Bd. of
Canvassers, No. 2020AP1271-AC, unpublished order (Wis. Ct. App.
Mar. 17, 2021).
                                                             No.     2020AP1271-AC



of the circuit court2 affirming the results of the referendum

recount conducted pursuant to Wis. Stat. § 9.01 (2019-2020).3                   On

our   review,      the   petitioners,      James   Sewell   and    George    Myers

(hereinafter collectively referred to as "Sewell"), ask us to

reverse the court of appeals and remand to the circuit court.

They urge us to conclude that the Racine Unified School District

Board      of     Canvassers     ("Board     of    Canvassers")     incorrectly

calculated the recount's vote totals and that Sewell has an

absolute right pursuant to Wis. Stat. § 7.54 to have the ballots

opened and reviewed in open circuit court, which has not yet

occurred.

      ¶2        In the matter before us, the circuit court acted as an

appellate       decision-maker    on   the   correctness     of    the    recount.

Wis. Stat. § 9.01(8).          Sewell then appealed the circuit court's

decision affirming the Board of Canvassers' recount, which the

court of appeals reviewed and affirmed.                We conclude that the

circuit court competently and comprehensively reviewed each of

Sewell's factual and legal challenges to the recount conducted
by the Board of Canvassers.            The circuit court noted the issue

of Wis. Stat. § 7.54 as "Petitioner's Repeated Demand to Examine

and Recount Ballots," but, it did not address § 7.54.                    The court




      2The Honorable Michael J. Piontek of Racine County Circuit
Court presided.
      3All references to the Wisconsin Statutes are to the 2019-
2020 version unless otherwise indicated.

                                        2
                                                            No.    2020AP1271-AC



of   appeals    summarily     addressed     § 7.54   contrary     to    Sewell's

contention.4

      ¶3     Although we agree that Wis. Stat. § 7.54 appears to

provide an occasion to utilize its provisions in regard to a

contested election, we do not identify that here.                  Rather, we

simply note that § 7.54 does not apply when an appeal of the

result of a recount by the board of canvassers is before an

appellate court.        Accordingly, we affirm the decision of the

court of appeals.

                                I.    BACKGROUND

                         A.    Factual Background5

      ¶4     On April 7, 2020, the voters within the Racine Unified

School District ("School District") participated in a referendum

to determine whether the School District would be permitted to

exceed the revenue limits detailed in Wis. Stat. § 121.91.                     In

total, the spending plan permitted the School District to exceed

the revenue limits in excess of one billion dollars over the

next thirty years.
      ¶5     The April 13, 2020 vote canvass reported that "Yes"

votes      exceeded   "No"    votes   by    five   votes.    The       Board   of

Canvassers certified the election results as 16,748 "Yes" votes

and 16,743 "No" votes.         On April 15, 2020, Sewell petitioned for

      4   Sewell, No. 2020AP1271-AC, unpublished order, at *3.
      5Although Sewell focused his attention on an independent
right he concludes that Wis. Stat. § 7.54 provides, Respondents
discuss the Board of Canvassers recount under Wis. Stat. § 9.01
as necessary foundation for better evaluating Sewell's § 7.54
claim. Accordingly, we do to some degree as well.

                                        3
                                                                             No.     2020AP1271-AC



a    recount      of   the     referendum      vote        totals        under       Wis.    Stat.

§ 9.01(1).

      ¶6     Between      April       18th   and     24th,          in   the    midst       of   the

COVID-19       pandemic,       the     Board       of     Canvassers           conducted         the

recount.         It    consisted      of   reviewing           96    wards     and    more       than

34,000 ballots.          All of the ballots were reviewed and recounted

by    hand       in    open    sessions        of        the    Board        of      Canvassers.

Accommodations, including the use of large projection screens

and     moveable       carts     to    transport           ballots        so       that     closer

inspections could be made of requested ballots, were provided to

participants in the recount.                   When individual ward's recounts

were contested and a prior decision regarding procedure used in

an earlier ward's recount had been made and then changed in a

later     ward    recount,      the    Board        of    Canvassers           re-tallied        the

earlier ward's recount as requested by representatives observing

the recount.           As part of the recount procedure in some wards,

the Board of Canvassers utilized "drawdowns."6                            At the end of the

six-day hand recount, the ballot totals were 16,715 "Yes" votes
and 16,710 "No" votes, a margin of victory of five votes.




      6In instances where the number of ballots exceed the number
of voters listed on the poll list, a "drawdown" is the procedure
by which the board of canvassers reduces the number of absentee
ballots in order to match the number of voters listed in the
poll list. See Wis. Stat. § 9.01(1)(b)4.

                                               4
                                                                  No.     2020AP1271-AC



                           B.   Procedural History

      ¶7    On May 1, 2020, Sewell appealed the results of the

Board of Canvassers' recount to the Racine County Circuit Court

"pursuant to Wis. Stats. §§ 9.01(6) and 9.01(7)."                         On May 14,

2020, the circuit court held a scheduling conference, wherein it

ordered that on or before May 28, 2020, Sewell was to file a

complaint       "enumerating       with       specificity         every        alleged

irregularity, defect, mistake or fraud" alleged in the recount

as well as a supporting brief.                 Respondents were directed to

file an answer and a supporting brief on or before June 8, 2020.

Sewell was directed to file a "short reply brief responding to

the briefs filed by respondents" on or before June 15, 2020.

The parties complied with the court's orders.                  On May 19, 2020,

the   circuit     court    entered      an    order    securing         all   election

materials.

      ¶8    On June 26, 2020, Sewell filed a "Repeated Demand to

Examine and Recount Ballots."             In it, Sewell alleged a right to

have the ballots opened in circuit court.                Sewell contended that
Wis. Stat. § 7.54 "creates an absolute right" to do so.                              This

was   the   first   time   § 7.54    was      raised   in   the    appeal       of   the

recount proceedings, which had commenced under the provisions of

Wis. Stat. § 9.01 at Sewell's request.

      ¶9    The     circuit     court     concluded     that      "the        procedure

utilized by the [Board of Canvassers] did not deny the right of

anyone to view, request or challenge any action taken during the

recount."    The court further characterized Sewell's complaint as
a "misunderstand[ing of]          the basic nature of a recount" and
                                          5
                                                                        No.      2020AP1271-AC



ultimately concluded that "[a] review of the records, procedure

and   facts,         herein,     cause[d      it]    to   find     that    the     procedure

utilized by the [Board of Canvassers] in this recount was proper

and   provided        an    accurate        result."      Accordingly,        the    circuit

court affirmed the results of the recount.                        Sewell appealed that

decision to the court of appeals.

      ¶10       In addressing Sewell's argument that Wis. Stat. § 7.54

gave him an absolute right to have the ballots opened in open

court, the court of appeals was not persuaded that the statute

aided     his    argument.7            It    noted     that,     although     the    statute

authorized the ballots to be opened in court, it did not require

that a court do so.               In Sewell's case in particular, the court

of appeals reasoned that opening the ballots was unwarranted

because "(1) the ballots had already been opened by the [Board

of Canvassers] during its recount; and (2) the circuit court

found that 'the procedure utilized by the [Board of Canvassers]

in this recount was proper and provided an accurate result.'"8

Because     Sewell         did   not   demonstrate        that    the     court's    factual
findings were not supported by substantial evidence, the court

of appeals summarily affirmed the circuit court's decision.

      ¶11       We    granted     Sewell's      petition       for     review.       We   are

tasked     with       determining       whether      Wis.      Stat.    § 7.54      provides

Sewell an avenue for requiring the circuit court to open the

referendum ballots during his appeal of the recount.

      7   Sewell, No. 2020AP1271-AC, unpublished order, at *3.
      8   Id.

                                                6
                                                                        No.     2020AP1271-AC



                                    II.     DISCUSSION

                              A.     Standard of Review

      ¶12        In this case, the procedure for review of an appeal of

a recount is set out by statute.                     Under Wis. Stat. § 9.01(8)(d),

the circuit court shall set aside or modify the determination of

the     board      of   canvassers        if    "it    finds     that    the      board      of

canvassers . . . has erroneously interpreted a provision of law

and   a     correct      interpretation          compels     a   particular        action."

Moreover, if the determination "depends on any fact found by the

board     of     canvassers . . . the            court     may   not    substitute          its

judgment for that of the board of canvassers . . . as to the

weight      of    the    evidence     on       any    disputed    finding        of   fact."

§ 9.01(8)(d).           See   also    Roth       v.    LaFarge   Sch.     Dist.       Bd.    of

Canvassers, 2001 WI App 221, ¶36, 247 Wis. 2d 708, 634 N.W.2d

882 (instructing that because "the board is the trier of fact,

its findings must be upheld if they are supported by substantial

evidence.").

      ¶13        The circuit court is required to treat disputed issues
of    law        and    findings     of        fact    separately.             Wis.    Stat.

§ 9.01(8)(b).            It   is     well       established      that         "[i]ssues      of

statutory interpretation and application present questions of

law" that we review independently.                      James v. Heinrich, 2021 WI

58, ¶15, 397 Wis. 2d 516, 960 N.W.2d 350 (citing Police Ass'n v.

City of Milwaukee, 2018 WI 86, ¶17, 383 Wis. 2d 247, 914 N.W.2d

597).

                                      B.       Recount


                                                7
                                                                  No.    2020AP1271-AC



     ¶14    Under Wisconsin election statutes, "chs. 5 to 12 shall

be construed to give effect to the will of the electors, if that

can be ascertained from the proceedings."                Wis. Stat. § 5.01(1).

Chapter    9,   entitled    "Post-Election         Actions,"      and    Wis.   Stat.

§ 9.01(1)(b),     in   particular,           set    forth    the        step-by-step

procedures to be followed when a party petitions for a recount,

as Sewell did here.         Although Sewell does not identify in his

petition    for   review     or    brief     precisely      how    the     Board   of

Canvassers failed to follow its statutory duty in conducting the

recount, he nevertheless claims error that he has a right to

correct under Wis. Stat. § 7.54.

     ¶15    In its decision on Sewell's appeal of the recount, the

circuit court concluded that, from the entirety of the record,

the procedures utilized by the Board of Canvassers were "open

and fair and did not deny any observer the meaningful, statutory

or   constitutional        right   to      observe,    object       or     otherwise

participate in the recount."               As the circuit court correctly

explained, the amended complaint shows that Sewell misunderstood
what a recount actually is.9            In addition, Sewell has identified

no specific errors by the Board of Canvassers, for which he has

sought our review.

                       C.    Wisconsin Stat. § 7.54


     9 Because the recount procedure constitutes an audit of the
entire election process, the recount may change the original
vote total. Stated otherwise, the total number of votes after a
recount is conducted may be different than the total number of
votes tallied on election day.          See, e.g., Wis. Stat.
§ 9.01(1)(b)4.b.

                                         8
                                                                  No.    2020AP1271-AC



      ¶16    As a final means of challenging the vote totals in the

referendum recount, Sewell asserts an independent right to have

the ballots opened and re-examined in open circuit court as part

of   his    appeal   of    the    recount.     This   right,      Sewell    reasons,

originates in Wis. Stat. § 7.54 which states:

      In all contested election cases, the contesting
      parties have the right to have the ballots opened and
      to have all errors of the inspectors, either in
      counting or refusing to count any ballot, corrected by
      the board of canvassers or court deciding the contest.
      The ballots and related materials may be opened only
      in open session of the board of canvassers or in open
      court and in the presence of the official having
      custody of them.
Sewell argues that because this is a contested election, he has

an absolute right to have the ballots opened in open court and

to have any errors corrected.                However, rather than mandating

another     complete      recount,   Sewell    argues      that   § 7.54    contains

within it two limitations that aid him in this case.                       First, he

argues that not all ballots will be recounted, only those that

may contain errors.10            Second, Sewell argues that the errors to

be corrected are strictly limited to objective errors, not any
error that would override the intent of the voters.11                    In support

of this argument, Sewell relies on a 1933 case:                     State ex rel.

Graves v. Wiegand, 212 Wis. 286, 249 N.W. 537 (1933).

      ¶17    In Wiegand, a candidate challenged the results of a

recount under a predecessor statute of Wis. Stat. § 7.5412 by

      10   See Pet. Br., 18 n.9.
      11   See Pet. Br., 19 n.10 (citing Wis. Stat. § 5.01(1)).
      12   The   statute    interpreted       in   State    ex    rel.    Graves   v.
                                         9
                                                                      No.    2020AP1271-AC



arguing that the ballots were improperly preserved.                          Id. at 288.

The    circuit       court,     rather      than     opening        the     ballots       and

recounting them, upheld the result of the recount by finding

that no ballot tampering had occurred.                        Id. at 290.               As we

affirmed      the     circuit       court's      finding,      we     explained          that

"[b]allots remaining in the form in which they were cast contain

the expression of the will of the voters and should be consulted

as    the    best   evidence    of    the     fact    in    issue."         Id.    at    293.

Sewell, seizing upon this declaration, argues that the "best

evidence" to correct the counting errors at issue is the ballots

themselves.         Under his statutory reading of § 7.54 and Wiegand,

he contends that the circuit court should honor his right to

have the ballots re-opened and examined for mathematical errors.

       ¶18    We note that Wiegand did not arise in the course of an

appeal of a recount done by a board of canvassers, which is the

proceeding that we have before us.                   It arose under a claim that

the evidence (ballots cast) was not sufficient to support the

results reported for the election because the rules governing
ballot      preservation      and    security      are     mandatory      and     were    not

followed.       Id. at 290.           It was argued that this failure in


Wiegand, 212 Wis. 286, 291, 249 N.W. 537 (1933) provided:

       In all cases of contested elections the parties
       contesting the same shall have the right to have said
       ballots opened, and to have all errors of the
       inspectors in counting or refusing to count any
       ballot, corrected by the court or body trying such
       contest, but such ballots shall be opened only in open
       court or in open session of such body and in the
       presence of the officer having the custody thereof.

                                            10
                                                                  No.    2020AP1271-AC



ballot security caused ballots to be insufficient evidence "to

impeach the result declared by the board of canvassers," and

therefore, those election results must stand.                      Id. at 290-91.

Further, although a recount had been requested, a full recount

was not done by the circuit court.                    Rather, the circuit court

determined that election officials made some errors, "but under

the proof presented the irregularities d[id] not amount to a

destruction      of   the    integrity    of    the    ballots."        Id.   at    293.

Therefore, there was no basis for the court to mistrust the

ballots and recount the ballots or set aside the vote.                         Id. at

296.

       ¶19   Although Wiegand does not support Sewell's contention

that the circuit court must open all the ballots in open court,

his contention does cause us to interpret the words employed in

Wis. Stat. § 7.54 to determine whether § 7.54 applies to the

process that is to be used in an appeal of a recount.                              As we

have     noted   many       times    previously,      statutory     interpretation

begins with the language of the statute.                  State ex rel. Kalal v.
Cir. Ct. for Dane Cnty., 2004 WI 58, ¶44, 271 Wis. 2d 633, 681

N.W.2d    110.        If    the     meaning    of   the   words    are    plain      and

unambiguous, a court's inquiry generally ends and there is no

need to consult extrinsic sources of interpretation, such as

legislative history.           Id., ¶¶45, 46.         In addition to the plain

words of the text, "[c]ontext is important to meaning.                        So, too,

is the structure of the statute in which the operative language

appears."    Id., ¶46.


                                          11
                                                                        No.     2020AP1271-AC



       ¶20        Wisconsin Stat. § 7.54 is addressed to "errors of the

inspectors, either in counting or refusing to count any ballot."

It provides that these "errors" should be "corrected by the

board of canvassers or [the] court deciding the contest."                                  In

the   appeal        now    before    us,    Sewell      does      not   claim    errors    of

"inspectors."            Rather, in the complaint that Sewell filed in the

Racine County Circuit Court, he focuses solely on alleged errors

of the Board of Canvassers during their recount.                                 Therefore,

Sewell's          categorical      error    renders      his      challenge      improperly

raised in this instance.

       ¶21        However, if it were properly raised, Wis. Stat. § 7.54

appears      to     allow     ballots      to    be   opened      and   errors    corrected

either       by    the    board     of   canvassers         or    the   circuit     court.13

Sewell, recognizing that the Board of Canvassers has already

opened all the ballots in its recount, cites to the Wisconsin

Bill Drafting Manual for the proposition that the "or" in § 7.54

is    conjunctive         rather     than       disjunctive.        Sewell      quotes    the

Manual's         explanation,       which       provides:    "'And'     is    conjunctive,
and 'or' is disjunctive.                 If you wish to allow one or both of

two alternatives and the disjunctive is not clearly apparent

from the context, phrase your statement like a penalty provision

( ...       or    ...    or   both)."       Perhaps     in       recognition     that    this

provision of the manual undercuts his argument because § 7.54


       We do not attempt to identify how Wis. Stat. § 7.54 might
       13

be used in some other type of proceedings because our review is
limited to a Wis. Stat. § 9.01 appeal from the recount of the
Board of Canvassers.

                                                 12
                                                                       No.    2020AP1271-AC



does not contain the "or both" language, Sewell contends that

the "[statute] here is the same, except that the coordinate

antecedent       phrase       is    omitted."          Rather,   Sewell      reasons,   the

conjunctive nature of the "or" is "implied."

       ¶22   We conclude that the "or" in Wis. Stat. § 7.54 may be

read    either    as        inclusive     or    exclusive      without    affecting     our

determination          of    the     matter     pending       before   us.      Under   an

inclusive interpretation, the statute is satisfied if both the

board of canvassers and the circuit court open the ballots, and

it is satisfied if only one entity opens the ballots.                           Here, the

Board of Canvassers opened the ballots.14

       ¶23   While Wis. Stat. § 7.54 refers to "contested election

cases," it gives no indication that it is to be employed during

an appeal challenging a board of canvassers' counting of ballots

during a Wis. Stat. § 9.01 recount.                       However, although nothing

in § 7.54 mentions an appeal of a recount, for the sake of

meeting Sewell's argument, we assumed, without deciding, that it

could have applied.             And, it is the Board of Canvassers' recount
that Sewell appealed to the circuit court pursuant to Wis. Stat.

§§ 9.01(6)       and    (7)        and   to    which    the    circuit    court   applied

§ 9.01(8).       Accordingly, we have reviewed the § 9.01 recount by

the Board of Canvassers, where all ballots were opened.




       Furthermore, because the Board of Canvassers opened the
       14

ballots in this case, under an "exclusive" interpretation of
"or" as used in Wis. Stat. § 7.54, the statute is satisfied here
too.

                                                13
                                                                 No.     2020AP1271-AC



    ¶24   The circuit court already conducted a thorough factual

review of the procedures utilized by the Board of Canvassers in

granting or denying access to certain election materials and

determined that the Board of Canvassers reasonably exercised its

authority.

    ¶25   What is before us is not an action based on claimed

errors of "inspectors."          Accordingly, while Wis. Stat. § 7.54

applies to contested elections, it does not apply to this appeal

that challenges the results of a recount based on alleged errors

by the Board of Canvassers.             Therefore, we affirm the decision

of the court of appeals.

                             III.    CONCLUSION

    ¶26   We   conclude     that    the      circuit   court     competently       and

comprehensively    reviewed      each     of   Sewell's    factual        and   legal

challenges    to   the    vote   recount       conducted    by     the     Board   of

Canvassers.    The circuit court noted the issue of Wis. Stat.

§ 7.54 as "Petitioner's Repeated Demand to Examine and Recount

Ballots," but, it did not address § 7.54.                 The court of appeals
summarily addressed § 7.54 contrary to Sewell's contention.

    ¶27   Although we agree that Wis. Stat. § 7.54 appears to

provide an occasion to utilize its provisions in regard to a

contested election, we do not identify that here.                        Rather, we

simply note that § 7.54 does not apply when an appeal of the

result of a recount of the board of canvassers is before an

appellate court.         Accordingly, we affirm the decision of the

court of appeals.


                                        14
                                                          No.   2020AP1271-AC



    By   the   Court.—The   decision   of   the   court    of   appeals   is

affirmed.




                                  15
    No.   2020AP1271-AC




1